                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA

               Plaintiff,

               v.                                           Case No. 2:19-CR-20007-JAR-3

 GEORGE GARCIA,

               Defendant.


                                 MEMORANDUM AND ORDER

       This matter is before the Court on Defendant George Garcia’s Motion for Review of

Order Revoking Pretrial Release and Order of Detention Pending Trial (Doc. 184). Defendant

appeals from Magistrate Judge Teresa J. James’ February 3, 2020 Order that revoked his pretrial

release based on her finding that he violated conditions of his bond and is a flight risk.1

Defendant submitted a memorandum in support of his motion, and the parties otherwise agree to

rely on evidence and arguments submitted to Magistrate Judge James at the January 28, 2020

hearing.2 The Government did not file a response. The Court is prepared to rule. Because the

Court finds Defendant violated his conditions of bond and there are no less-restrictive conditions

that can be imposed to reasonably assure his appearance in court, Defendant’s motion is denied.

I.     Background

       Defendant is charged in Count I of the Indictment with conspiracy to distribute and

possession with intent to distribute more than 100 kilograms of marijuana, and in Counts 8, 10,

and 14 for money laundering and conspiracy to commit money laundering. Defendant was



       1
           Doc. 182
       2
           Doc. 181.
arrested on February 20, 2019, in Los Angeles, California, and on February 21, 2019, he was

released by a judge in the Central District of California on a $10,000 appearance bond with

conditions. Defendant’s conditions of release included that he “not use or possess illegal drugs

or state-authorized marijuana” and “not use for purposes of intoxication any controlled substance

analogue as defined by federal law or street, synthetic, or designer psychoactive substance

capable of impairing mental or physical functioning more than minimally, except as prescribed

by a medical doctor.”3 Further, the court ordered Defendant to report to the District of Kansas

on April 1, 2019, and he complied.

       On April 12, 2019, Defendant emailed his probation officer in the Eastern District of

California to tell him he was pulled over on March 30, 2019 for having “no insurance” and that

marijuana was discovered upon search of his vehicle during the stop.4 The probation officer

notified the District of Kansas probation office about the citation; the officer provided a copy of

a Utah Highway Patrol citation dated March 30, 2019 for Possession of a Controlled

Substance/Marijuana/Spice and Use or Possession of Drug Paraphernalia.5

       At a May 1, 2019 hearing on the Petition for Actions of Pretrial Release,6 Magistrate

Judge James adopted the conditions of the Central District of California release order and added

an additional condition that Defendant must notify probation if he encounters police. Magistrate

Judge James ordered Defendant to remain on pretrial release given his enrollment in a drug

treatment program, subject to his fulfilment of the above conditions.




       3
           Doc. 41-4 at 3.
       4
           See Doc. 110.
       5
           Id.
       6
           Doc. 110.

                                                 2
        Upon evidence of further violations of conditions of his pretrial release, Magistrate Judge

James revoked Defendant’s pretrial release and ordered he be detained pending trial at a January

28, 2020 hearing. Defendant asks this Court to review Magistrate Judge James’ decision.

II.     Standard of Review

        The District Court reviews a magistrate judge’s order of detention or release de novo.7

The Court may either “start from scratch and take relevant evidence or incorporate the record of

the proceedings conducted by the magistrate judge including the exhibits admitted.”8 The

Federal Rules of Evidence do not apply to detention hearings.9 Here, the parties rely on the

evidence and arguments presented to Magistrate Judge James at the January 28, 2020 hearing.

The Court therefore incorporates the record of the proceedings before Magistrate Judge James at

the January 28, 2020 hearing.

III.    Record of January 28, 2020 Hearing

        At the January 28, 2020 hearing, Defendant offered no witnesses, and one exhibit: a

document titled “Physician’s Statement.”10 The Government offered one witness, Defendant’s

probation officer in the District of Kansas, Diana Kerns, and one exhibit: an email from Pat

Pizzo, Director of Toxicology of Alere, a subsidiary of Abbott Labs, responding to a request for

interpretation of Defendant’s drug tests.11

IV.     Discussion




        7
            United States v. Cisneros, 328 F.3d 610, 616 n.1 (10th Cir. 2003).
        8
          United States v. Collier, No. 12-20021-09, 2012 WL 4463435, at *1 (D. Kan. Sept. 27, 2012) (citing
United States v. Torres, 929 F.2d 291, 292 (7th Cir. 1991)).
        9
            See 18 U.S.C. § 3142(f); Fed. R. Evid. 1101(d)(3).
        10
             Doc. 184-1.
        11
             Gov’t Ex. 1.

                                                           3
         Defendant argues revocation of his pretrial release based on violation of his bond

conditions is improper because (1) Defendant did not violate his bond conditions, (2) Defendant

is not a flight risk, and alternative bond conditions could be imposed that would reasonably

assure his appearance in court and community safety, and (3) Defendant’s detention based on his

use of state-sanctioned marijuana violates the Consolidated Appropriations Act of 2020

(“appropriations rider”). The Court discusses each in turn.

         A.         Bond Conditions Violation

         The Central District of California conditions of release, adopted and supplemented by

Magistrate Judge James on May 1, provide in pertinent part that the Defendant must: “Maintain

or actively seek employment and provide proof to Supervising Agency,” “[N]ot use or possess

illegal drugs or state-authorized marijuana,” and “[N]ot use for purposes of intoxication any

controlled substance analogue as defined by federal law or street, synthetic, or designer

psychoactive substance capable of impairing mental or physical functioning more than

minimally, except as prescribed by a medical doctor.”12

         Testimony of probation officer Kerns and a toxicology interpretation report offered by

the government show that Defendant repeatedly used marijuana while released on bond.13

Defendant nonetheless argues he did not violate his bond conditions because he used marijuana

prescribed by a physician. He relies on a single-page document titled “Physician’s Statement.”14

The document shows Defendant’s name hand-written in a blank space intended for a patient’s

name. The machine-printed portion of the document reads “In my professional opinion, the



         12
              Doc. 41-1 (emphasis added).
         13
          Gov’t Ex. 1 (“It is my opinion that this offender reused marijuana prior to each of the collections listed:
12/12/19 and 12/19/19”).
         14
              Doc. 184-1.

                                                          4
above named patient may benefit from the use of medical cannabis.”15 It also reads: “This is not

a formal prescription, but a statement of my professional opinion”; “This recommendation is no

way to be interpreted as a prescription as defined under Federal Law. It is merely a

recommendation that adopts the legal provisions of California Health and Safety Code section

11362.5 and is only meant to be used and applied under California Law. If the above patient is

prohibited by court order or on probation to use cannabis, then this recommendation is hereby

void and/or invalid.”16

        Defendant acknowledges the “Physician Statement” states “this is not a formal

prescription.”17 However, he argues the bond condition provisions regarding marijuana use must

be read together to give them proper meaning. And, under his interpretation of the conditions,

Defendant did not violate when he used marijuana. Specifically, Defendant argues the first

provision, “[d]o not use or possess illegal drugs or state-authorized marijuana,” must be read as

“state-authorized recreational marijuana.” If it were not read this way, Defendant argues, the

second condition, “[d]o not use for purposes of intoxication any controlled substance . . . except

as prescribed by a medical doctor,” would subsume the first condition not to use or possess state-

authorized marijuana. In other words, if the first provision read “do not use or possess illegal

drugs or state-authorized recreational or medical marijuana,” there would be no reason for the

second provision that provides an exception for use of physician-prescribed marijuana. If the

first provision indeed meant recreational and medical marijuana, the second provision would be

meaningless because the first provision would eliminate medical use, even with a physician

prescription.


       15
            Id.
       16
            Id.
       17
            Id.

                                                 5
        The Court finds this argument is unpersuasive. Defendant’s argument about the

relationship of the two bond condition provisions hinges upon the Court’s finding that the

“Physician’s Statement” is a prescription. According to the plain language of the document, it is

not a prescription. The language explicitly disclaims its status as a prescription multiple times:

“This is not a formal prescription,” “This recommendation is no way to be interpreted as a

prescription as defined under Federal Law,” and “It is merely a recommendation.”18 Because the

Court finds Defendant did not possess a prescription, his marijuana use—whether for

recreational or medical purposes—violates conditions of his pretrial release. Even under

Defendant’s reading of the two provisions regarding marijuana use, Defendant violated his

conditions of relase.

        B.         Risk of Flight and Alternative Conditions

        A judge may release a defendant pending trial on bond “subject to the condition that the

person not commit a Federal, State, or local crime” and “cooperate in the collection of a DNA

sample.”19 However, if such release “will not reasonably assure the appearance of the person as

required or will endanger the safety of any other person in the community,” the judicial officer

shall order pretrial release of that person “subject to the least restrictive further condition, or

combination of conditions, that . . . will reasonably assure the appearance of the person as

required and the safety of any other persons and the community.”20 This may include conditions

such as maintaining or actively seeking employment or an educational program, a curfew, travel




        18
             Id.
        19
             18. U.S.C. § 3142(b).
        20
             18. U.S.C. § 3142(c).

                                                   6
or residence restrictions, reporting regularly to a law enforcement officer or another agency,

refraining from using alcohol or drugs, and other possible conditions of release.21

       “If, after a hearing . . . the judicial officer finds that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of any

other person and the community, such judicial officer shall order the detention of the person

before trial.”22 In determining whether any conditions of release would “reasonably assure the

appearance of the person as required and the safety of any other person and the community,” the

Court considers “the nature and circumstance of the offense,” “the weight of the evidence against

the person,” “the history and characteristics of the person,” and “nature and seriousness of the

danger to any person or the community that would be posed by the person’s release.”23 “The

government has the burden of proof at detention hearings . . . [to] prove flight risk by a

preponderance of the evidence and dangerousness by clear and convincing evidence.”24

                  1.       Risk of Flight

       Defendant argues his appearance is reasonably assured, and he is not a flight risk in need

of pretrial detention because he has appeared at each of his four court-ordered appearances and

meetings with his probation officers. He argues he even appeared at the May 1, 2019 and

January 28, 2020 bond revocation hearings where he faced the possibility of detention. Further,

he argues the violation of only one condition of release is not a basis to detain him in a complex

case with a trial date seven months away.




       21
            18. U.S.C. § 3142(c)(1)(B)(i–xiv).
       22
            18 U.S.C. § 3142(e).
       23
            18 U.S.C. § 3142(g)(1–4).
       24
            United States v. Dermen, 779, Fed. App’x 497, 500–01 (10th Cir. 2019).

                                                        7
         The government has not shown by a clear and convincing evidence that Defendant poses

a danger to the community. However, the Court finds that a preponderance of the evidence

shows Defendant has displayed a pattern of disobedience to court orders, and that he does pose a

risk of flight. The weight of the evidence falls in favor of the government: although Defendant

attended his four court-ordered appearances, he violated his bond condition to refrain from using

marijuana six times on record. Further, Defendant has displayed dishonest characteristics: he

denied marijuana use during time periods when he tested positive for marijuana and did not

report these uses to his probation officer. Finally, the Court finds it significant that the nature

and circumstances of Defendant’s bond violation (non-medical marijuana use) relates to the type

of crimes with which Defendant is charged (conspiracy to distribute and possession with intent to

distribute more than 100 kilograms of marijuana). In sum, Defendant’s pattern of disobedience

to court orders and dishonesty has eliminated any reasonable assurance of his appearance in

court.

                2.     Alternative Bond Conditions

         Instead of detaining him, Defendant argues the Court should alter his bond conditions.

First, Defendant asks the Court to remove the condition Defendant continues to violate: the

prohibition on marijuana use. He argues using marijuana does not endanger the community,

unlike a condition prohibiting alcohol use which could prevent a drunk driver from injuring

himself or others.

         The Court finds this argument unpersuasive. To remove a condition of bond because a

defendant chooses not to follow it rewards violation of a court order, and encourages the very

behavior the court seeks to prevent during pretrial release. Moreover, the Court cannot overlook

the fact that Defendant is charged with marijuana-related offenses. Although Defendant argues



                                                  8
marijuana use does not endanger the community, such use does increase the risk that he commit

other offenses similar to those of which he is accused.

       Next, Defendant argues that the Court could impose additional conditions as an

alternative to detaining him, such as a curfew, house arrest, or inpatient drug treatment. The

Court finds neither a curfew nor house arrest would prevent Defendant from continuing to

violate the condition of bond that he not use marijuana. Further, the Court finds that inpatient

drug treatment is not appropriate here. Defendant’s failure to abide by his bond conditions while

in outpatient drug treatment suggests inpatient treatment will not be successful, either. In United

States v. Acosta,25 the Tenth Circuit found the district court did not commit a clear error by

disregarding defendant’s request for inpatient drug treatment following defendant’s violation of

conditions of supervised release. There, the defendant was incarcerated for 18 months for

violation of supervised release and denied inpatient treatment, even when he had received no

prior drug counseling.26 Here, Defendant has received outpatient drug counseling, but continues

to violate his bond conditions. The Court is not obligated to give him additional chances to

fulfill his bond conditions when he continues to violate them after warnings to stop using

marijuana from his probation officers and the Court.

       C.         Appropriations Rider Violation

       The rider states “[n]one of the funds made available under this Act to the Department of

Justice may be used with respect to [47 States including California, and other U.S. territories] to

prevent any of them from implementing their own laws that authorize the use, distribution,

possession, or cultivation of medical marijuana.”27 Defendant argues revocation of his pretrial


       25
            364 Fed. App’x 425, 428 (10th Cir. 2010).
       26
            Id.
       27
            Consolidated Appropriations Act, 2020, Pub. L. No. 116-93, 133 Stat. 2317 (2019).

                                                         9
release based on his medical marijuana use violates the rider because the Department of Justice,

through the United States Marshal Service, would expend funds to detain him based on

marijuana use when California Law permits medical marijuana use. In effect, Defendant argues,

detaining him prevents California from implementing this law.

         The Tenth Circuit has acknowledged without deciding the open question of whether the

rider prevents the Bureau of Prisons from spending funds to incarcerate a defendant for medical

marijuana use in Sandusky v. Goetz.28 The Court explained that the Ninth Circuit was the only

circuit to publish opinions on this issue, including United States v. Nixon,29 which held that the

rider “does not impact the ability of a federal district court to restrict a defendant’s use of

medical marijuana as a condition of probation.”30

         Regardless, the Court need not reach this issue today. The rider prevents the Department

of Justice from expending funds to prevent states from implementing laws regarding medical

marijuana. Because the Court finds that Defendant’s use was not medical, Defendant’s detention

does not conflict with the rider.

         IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion for

Review of Order Revoking Pretrial Release and Order of Detention Pending Trial (Doc. 184) is

denied. Defendant George Garcia is to remain detained pending trial.

         IT IS SO ORDERED.


         Dated: March 2, 2020
                                                               S/ Julie A. Robinson
                                                               JULIE A. ROBINSON
                                                               UNITED STATES DISTRICT JUDGE

         28
            944 F.3d 1240. 1244 (10th Cir. 2019) (finding a habeas petition, rather than a challenge based on the
rider, was the appropriate means for seeking relief).
         29
              839 F.3d 885 (9th Cir. 2016).
         30
              Sandusky, 944 F.3d at 1244.

                                                         10
11
